McCulloch, C. J., (dissenting). The general statutes of this State (Crawford & Moses’ Digest, § 2996) provide that “no person whatever shall be present while the grand jury are deliberating or voting on a charge,” and this court has held that the presence of any person, other than members of the grand! jury, at the time of deliberating or voting 'on a charge, affords sufficient grounds for quashing an indictment. Bennett v. State, 62 Ark. 516; Richards v. State, 108 Ark. 89; Tiner v. State, 109 Ark. 138. The statute now under consideration applies only to one of the judicial circuits of the State, and authorizes the employment of a stenographer for the assistance of the prosecuting attorney and the grand jury. The section referred to in the majority opinion prescribes the duty of the stenographer to attend the meetings of the grand jury for the purpose of talcing down, and, when necessary, transcribing, the testimony of witnesses who testify before that body, and in the concluding portion of this section it is'provided that “the stenographer’s presence in the grand jury room shall be allowed at all times.” The rule of construction that repeals by implication are not favored and will not be declared, unless there is an irreconcilable repugnance between the provisions of two statutes, or unless a later act is found to cover the entire subject of an earlier act', is so well settled that it scarcely needs citation of authorities to support it. The rule was announced at a very early date in the decisions of this court, and has continued down to the present. The question for determination, then, in the construction of this statute is whether or not there is any irreconcilable repugnance between this statute, which applies only to one circuit, and the general statute of the State, which contains a plain provision to the effect that no person shall be present in the grand jury room during the deliberation or voting upon an indictment. The meaning of the words in the latest statute, “allowed at all times,” must be tested by the .purpose for which they are used and the connection in which they are used. The purpose of this statute was to provide assistance to the grand jury and to make it the duty of the stenographer to attend the meetings of the grand jury for the purpose of taldng down the testimony of witnesses. The stenographer has nothing to do with the deliberations of the jury or the voting upon the question of an indictment. He lias no duty to perform during those proceedings, and therefore the framers of the statute could not have had it in mind that he was to be allowed to.be present in the grand jury room at any other time except when performing his duties. Then the words “at all times” must be deemed to clearly refer to the times when the prosecuting attorney is commanded to attend the meetings of the grand jury to perform his' duties, and not to any other occasion, when there is a direct command from the general statute that no person shall be present, that is to say, while the grand jury is deliberating or voting. It seems clear to my mind that, under familiar rules of interpretation, it ought to be held that this statute does not repeal by implication the general statute on the subject so as to permit the stenographer of the Seventeenth Circuit to be present in the grand jury room while the jury is deliberating or voting upon an indictment. There can scarcely be found a single reason why the stenographer should be permitted to be present during the deliberations of the grand jury, any more than other persons, especially since the general statute forbidding the prosecuting attorney from being present is not affected by the new statute. Under this statute, as now interpreted by the court, the prosecuting attorney, a sworn officer of the law, elected by the people to prosecute public offenses, is denied permission to attend the sittings of the grand jury while they are deliberating or voting, and yet the stenographer is allowed to be present at those times. I dissent, therefore, from the conclusion of the majority, and am authorized to say that Mr. Justice Hart concurs with me in the expression of these views.